Citation Nr: 0826008	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a cerebral 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and an acquaintance


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1966, in addition to various periods of active duty for 
training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.

In a December 2007 written statement, the veteran stated that 
his right arm has been more painful and has caused decreased 
range of motion.  The Board notes that he is service-
connected for a fracture of the right humerus, which is 
currently rated as 20 percent disabling.  It appears that the 
veteran intended to state a claim for an increased rating for 
his right arm disability.  This issue, however, has not been 
adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to an increased rating for fracture of the right 
humerus is referred to the RO for appropriate consideration.

The issue of entitlement to service connection for residuals 
of a cerebral concussion is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A January 1973 rating decision denied service connection 
for cerebral concussion, finding that it was not found upon 
examination; notice of this decision was issued on February 
7, 1973; the veteran did not enter a notice of disagreement 
with this decision within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the January 1973 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 1973 rating decision to deny service 
connection for cerebral concussion became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence received since the RO's January 1973 rating 
decision is new and material, and the claim for service 
connection for residuals of a cerebral concussion is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a January 1973 rating decision, the RO 
denied the veteran's claim for service connection for 
cerebral concussion on the basis that this condition was not 
found upon examination.  Notice of this decision was issued 
on February 7, 1973.  Because the veteran did not submit a 
notice of disagreement with the January 1973 rating decision 
within one year of issuance of notice of the decision, the 
January 1973 decision denying service connection for cerebral 
concussion became "final" under 38 U.S.C.A. § 7105(c).  See 
also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the January 1973 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed January 1973 rating 
decision is new and relates to the question of a current 
disability related to the veteran's in-service concussion.  
The record now contains VA treatment records which indicate a 
history of memory loss, statements from acquaintances of the 
veteran discussing his memory loss in connection with an in-
service automobile accident, and abstracts of medical journal 
articles regarding memory loss in individuals with brain 
injuries.

The Board finds that this additional evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim of service connection for 
residuals of a cerebral concussion, and the claim is 
reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 


ORDER

New and material evidence has been received, and the claim of 
service connection for residuals of a cerebral concussion is 
reopened.


REMAND

The veteran contends that his current memory loss was caused 
by the cerebral concussion he incurred in a 1969 automobile 
accident.  This accident occurred during a confirmed period 
of ACDUTRA.  The veteran's service treatment records confirm 
that he was involved in an automobile accident in July 1969 
and suffered a head injury with loss of consciousness, most 
probably a cerebral concussion.

The veteran testified, as did an acquaintance, that his 
memory has been impaired since the 1969 accident.  Also of 
record are statements from former professors regarding the 
veteran's inability to retain information, despite being an 
intelligent and thoughtful student.

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
current memory loss; (2) the veteran's service treatment 
records reveal that the veteran suffered a cerebral 
concussion during a period of ACDUTRA; and (3) the evidence 
indicates that the claimed disability may be associated with 
this in-service cerebral concussion.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination of his 
residuals of a cerebral concussion, 
specifically memory loss.  Ask the 
examiner to review the claims file in 
conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and opine 
as to whether it is at least as likely 
as not that the veteran's current 
memory loss is related to the cerebral 
concussion he incurred in service.

2.  Then, the AMC should readjudicate 
the claim of service connection for 
residuals of a cerebral concussion.  If 
the determination remains unfavorable 
to the veteran, the AMC must issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


